171 N.J. Super. 453 (1979)
409 A.2d 1164
STATE OF NEW JERSEY, DEPARTMENT OF HUMAN SERVICES, DIVISION OF PUBLIC WELFARE, PLAINTIFF-RESPONDENT,
v.
COUNTY OF HUDSON, DEPARTMENT OF HEALTH AND SOCIAL SERVICES, BOARD OF CHOSEN FREEHOLDERS, COUNTY OF HUDSON, EDWARK CLARK, COUNTY EXECUTIVE; WILLIAM JONES, DIRECTOR, HUDSON COUNTY DEPARTMENT OF HEALTH AND SOCIAL SERVICES; JAMES YOUNG, CHIEF, DIVISION OF WELFARE, ET AL., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued June 4, 1979.
Decided June 20, 1979.
Before Judges ALLCORN, SEIDMAN and BOTTER.
Charles M. Schimenti, First Assistant County Counsel, argued the cause for the appellants (Harold Krieger, County Counsel, attorney; Martin L. Bearg, Assistant County Counsel, on the brief).
Richard M. Hluchan, Deputy Attorney General, argued the cause for the respondent (John J. Degnan, Attorney General, attorney; Stephen Skillman, Assistant Attorney General, of counsel).
PER CURIAM.
The judgment of the Chancery Division is affirmed substantially for the reasons expressed by Judge Kentz in his letter opinion of June 15, 1978, 161 N.J. Super. 29 (Ch.Div. 1978). See County of Hudson, et al. v. State of New Jersey, Department of Human Services, et al., A-1295-77, decided by the Appellate Division on March 6, 1979, certif. den. 81 N.J. 268 (1979).